Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.460 Page 1 of 9




Matthew R. Lewis (#7919)
R. Jeremy Adamson (#12818)
Megan J. Nelson (#15691)
KUNZLER BEAN & ADAMSON, PC
50 W. Broadway, 10th Floor
Salt Lake City, Utah 84101
Telephone: 801-994-4646
mlewis@kba.law
jadamson@kba.law
mnelson@kba.law

Attorneys for Defendants Grand America Hotels
& Resorts, Inc. and Sinclair Services Company


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 JANN DESCANZO, et al.,                               DEFENDANTS’ SUPPLEMENTAL
                                                     BRIEFING IN SUPPORT OF THEIR
        Plaintiffs,                                MOTION TO DISMISS CLAIMS I AND
                                                   II OF PLAINTIFFS’ FIRST AMENDED
 v.                                                           COMPLAINT

 GRAND AMERICA HOTELS & RESORTS,
 INC., et al.,                                            Case No. 2:19-CV-00443-HCN

        Defendants.                                        Judge Howard C. Nielson, Jr.


       Defendants Grand America Hotels & Resorts, Inc. and Sinclair Services Company

(collectively, “Defendants”) respectfully submit this supplemental briefing in support of their

Motion to Dismiss Claims I and II of Plaintiffs’ First Amended Complaint, pursuant to the

Court’s July 28, 2020 order regarding supplemental briefing.

       At oral argument on the Motion, the Court asked counsel whether employers generally

are required to pay relocation costs for new employees under the FLSA, to the extent that such
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.461 Page 2 of 9




costs would cause the employees’ wages to fall beneath minimum wage. The answer to this

question is “no.” Defendants are unaware of any authority that generally imposes any FLSA-

based obligation on an employer to reimburse a new employee for the employee’s relocation

costs, outside the context of foreign worker programs. In fact, Defendants have been unable to

locate any case (outside of the context of foreign worker programs) where a new employee has

even raised an FLSA minimum wage claim against an employer for reimbursement of relocation

costs. This is not surprising, since any purported obligation to reimburse new employees for

relocation costs is plainly inconsistent with the FLSA and its implementing regulations,

        Additionally, Plaintiffs have largely relied on the Eleventh Circuit case, Arriaga v. Fla.

Pac. Farms, L.L.C., 305 F.3d 1228 (11th Cir. 2002), and its progeny, in support of their position.

But Arriaga and its progeny are not binding or persuasive in the District of Utah. If anything,

Arriaga underscores why such relocation costs are not generally reimbursable under the FLSA—

especially in the context of the J-1 program. Defendants’ Motion to Dismiss should be granted.

   I.      THE FLSA DOES NOT GENERALLY REQUIRE AN EMPLOYER TO
           REIMBURSE A NEW EMPLOYEE FOR RELOCATION EXPENSES.

        The FLSA requires “employers to reimburse their employees for any costs incurred

“primarily for the benefit or convenience of the employer” if such expenses “cut[] into the

minimum or overtime wages required to be paid . . . under the Act.” Johnson v. Equinox

Holdings, Inc., No. 13 CIV. 6313 RMB JLC, 2014 WL 3058438, at *3 (S.D.N.Y. July 2, 2014)

(dismissing FLSA minimum wage and overtime claims regarding employer’s alleged failure to

pay plaintiffs for certain “off-the-clock” work and to reimburse them for job-related expenses).

See also, e.g., 29 C.F.R. § 531.3(d) (stating that “[t]he cost of furnishing ‘facilities’ found by the



                                                  2
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.462 Page 3 of 9




Administrator to be primarily for the benefit or convenience of the employer will not be

recognized as reasonable and may not therefore be included in computing wages”).

       In determining whether an expense is “primarily for the benefit or convenience of the

employer” or otherwise reimbursable under the FLSA, courts primarily look to the DOL

regulations. See Wass v. NPC Int’l, Inc., 688 F. Supp. 2d 1282, 1284–85 (D. Kan. 2010)

(analyzing regulations in part 531 of Title 29 in determining that plaintiffs failed to state a

minimum wage violation claim under FLSA regarding reimbursement of pizza delivery drivers’

vehicle expenses); Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 899 (9th Cir. 2013) (finding

that H-2A workers’ transportation costs were primarily for the benefit or convenience of the

employer, but only after analyzing DOL regulatory language that specifically addressed the issue

in the context of the H-2A program). Sections 531.3 and 531.32 of Title 29 provide examples of

“facilities” or certain expenses that are considered to be “primarily for the benefit or convenience

of the employer”:

            •   “(i) Tools of the trade and other materials and services incidental to carrying on
                the employer’s business; (ii) the cost of any construction by and for the
                employer; (iii) the cost of uniforms and of their laundering, where the nature of
                the business requires the employee to wear a uniform.” (29 C.F.R. § 531.3(d).)

            •   “Safety caps, explosives, and miners’ lamps (in the mining industry); electric
                power (used for commercial production in the interest of the employer); company
                police and guard protection; taxes and insurance on the employer’s buildings
                which are not used for lodgings furnished to the employee; ‘dues’ to chambers of
                commerce and other organizations used, for example, to repay subsidies given to
                the employer to locate his factory in a particular community; transportation
                charges where such transportation is an incident of and necessary to the
                employment (as in the case of maintenance-of-way employees of a railroad);
                charges for rental of uniforms where the nature of the business requires the
                employee to wear a uniform; medical services and hospitalization which the
                employer is bound to furnish under workmen’s compensation acts, or similar
                Federal, State, or local law. On the other hand, meals are always regarded as
                primarily for the benefit and convenience of the employee. For a discussion of

                                                  3
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.463 Page 4 of 9




                reimbursement for expenses such as “supper money,” “travel expenses,” etc., see
                § 778.217 of this chapter. (29 C.F.R. § 531.32(c) (emphasis added).)

Admittedly, the examples in these lists are not meant to be “exclusive.” See 29 C.F.R. §

531.3(d)(2). But they are nonetheless “illustrative” of costs that are considered to be primarily

for the benefit or convenience of the employer. Id.

       Here, relocation costs for new employees are not among the regulatory illustrations of

costs that are primarily for the benefit of an employer, nor are they similar. At best, Plaintiffs

may argue that relocation costs for new employees are primarily for the benefit or convenience

of the employer to the extent they may be construed as “transportation charges where such

transportation is an incident of and necessary to the employment (as in the case of maintenance-

of-way employees of a railroad),” 29 C.F.R. § 531.32. At the outset, the fact that the DOL chose

to narrowly qualify the type of transportation charges that are reimbursable to those instances

where “transportation is an incident of and necessary to the employment (as in the case of

maintenance-of-way employees of a railroad),” as opposed to simply delineating a broader rule

that generally requires reimbursement of transportation or relocation expenses, signifies that a

broader rule of requiring all employers of new employees to reimburse relocation costs simply

does not exist under the FLSA.

       This point is underscored by the relatively limited authorities that have interpreted the

meaning of transportation costs that are “an incident of and necessary to the employment.” The

plain language of the regulation, itself, identifies only a fairly obscure example of transportation

costs that are primarily for the benefit or convenience of the employer, i.e., transportation costs

for “maintenance-of-way employees of a railroad.” 29 C.F.R. § 531.32(c). As another example, a

case in the District of Massachusetts found that transportation costs that truck drivers incurred to

                                                  4
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.464 Page 5 of 9




attend a new employee orientation were costs that were primarily for the benefit of the employer

and which could not be deducted to the extent they lowered the drivers’ pay beneath minimum

wage. See Montoya v. CRST Expedited, Inc., 404 F. Supp. 3d 364, 392 (D. Mass. 2019). It is

easy to see why one-time relocation costs incurred by a new employee, in general, are

distinguishable from costs that a railroad worker may incur in traveling to remote locations for

work assignments, and that these costs are also distinguishable from the costs that a new

employee may incur attending a mandatory new employee orientation.

         The lack of any DOL regulation that generally requires reimbursement of relocation

costs—coupled with the fact that the DOL has deliberately spelled out certain nuanced rules

regarding transportation costs in other specific instances, including in connection with foreign

workers receiving other types of visas—underscores why the Court should not recognize any

general duty of an employer to reimburse relocation costs for new employees.

   II.      ARRIAGA AND ITS PROGENY UNDERSCORE WHY A NEW
            EMPLOYEE’S RELOCATION COSTS ARE GENERALLY NOT
            REIMBURSABLE UNDER THE FLSA—ESPECIALLY IN THE CONTEXT
            OF THE J-1 PROGRAM

         In their opposition and at oral argument, Plaintiffs relied heavily on Arriaga and its

progeny. As discussed in Defendants’ prior briefing, Arriaga v. Fla. Pac. Farms, L.L.C. is not

binding in the District of Utah, nor is it persuasive. (See Defs.’ Reply in Support of Mot. Dismiss

at 5, 6.) If anything, Arriaga underscores why the FLSA does not generally require an employer

to reimburse a new employee’s relocation costs, as it would have been unnecessary for the

Eleventh Circuit to adopt a specific rule in the context of the H-2A program if a general rule

existed. Nor should Arriaga be construed as requiring employers to reimburse relocation costs

for J-1 workers.

                                                  5
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.465 Page 6 of 9




         In Arriaga, migrant H-2A farmworkers sued their employers for allegedly failing to

comply with the FLSA’s minimum wage requirements, in part by failing to reimburse the

farmworkers for farmworkers’ travel costs to the United States. See Arriaga v. Fla. Pac. Farms,

L.L.C., 305 F.3d 1228 (11th Cir. 2002). While the Eleventh Circuit ultimately concluded that the

travel costs were “an incident of and necessary to the employment,” the court did so only after

considering the unique characteristics of the H-2A program, including the observation that

“[e]mployers resort to the H–2A program because they are unable to employ local workers who

would not require such transportation costs.” Id. at 1242. The Department of Labor has

highlighted the significance of the unavailability of workers but for the H-2A program as being

indicative of “greater-than-normal benefits to employers and less-than-typical benefits to

employees.” U.S. Department of Labor Field Assistance Bulletin No. 2009-2, FN 6 (available at

https://www.dol.gov/agencies/whd/field-assistance-bulletins/2009-2). While employers of H-2A

and H-2B workers must certify that they are unable to find local workers to perform the jobs to

be performed by foreign workers,1 this is not true of the of J-1 program. See, e.g., 22 C.F.R. §


1
  See 29 C.F.R. § 503.1(a) (emphasis added) (“DHS regulations at 8 CFR 214.2(h)(6)(iv) provide that an employer’s
petition to employ nonimmigrant workers on H–2B visas for temporary non-agricultural employment in the United
States (U.S.), except for Guam, must be accompanied by an approved temporary labor certification from the
Secretary of Labor. The temporary labor certification reflects a determination by the Secretary that: (1) There are not
sufficient U.S. workers who are qualified and who will be available to perform the temporary services or labor for
which an employer desires to hire foreign workers; and (2) The employment of the foreign worker will not adversely
affect the wages and working conditions of U.S. workers similarly employed. . . .”); 29 C.F.R. § 502.1(a) (emphasis
added) (“(1) A petition to import an alien as an H–2A worker (as defined in the INA) may not be approved by the
Secretary of the Department of Homeland Security (DHS) unless the petitioner has applied to the Secretary of the
United States Department of Labor (Secretary) for a certification that: (i) There are not sufficient workers who are
able, willing, and qualified, and who will be available at the time and place needed, to perform the labor or services
involved in the petition, and (ii) The employment of the alien in such labor or services will not adversely affect the
wages and working conditions of workers in the U.S. similarly employed. . . .”). See also Arriaga at 1232
(“Agricultural employers are permitted to hire nonimmigrant aliens as workers under the H–2A program if they first
obtain from DOL certification that (1) there are insufficient domestic workers who are willing, able, and qualified to
perform the work at the time and place needed; and (2) the employment of aliens will not adversely affect the wages
and working conditions of domestic workers”).


                                                          6
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.466 Page 7 of 9




62.22(b)(1)(i) (stating that the primary objective of the J-1 program is not employment, but,

rather, “to enhance the skills and expertise of exchange visitors in their academic or occupational

fields through participation in structured and guided work-based training and internship

programs and to improve participants’ knowledge of American techniques, methodologies, and

technology”). Importantly, while Plaintiffs have alleged that Defendants use “J-1 visa interns as

substitutes for ordinary employees,” (see FAC ¶ 1.8), nowhere in Plaintiffs’ Amended Complaint

do they allege that Defendants had to resort to the J-1 program because they were unable to

employ local workers. See Arriaga at 1242. The fact that the J-1 program is not premised upon

the need for otherwise unavailable workers is fatal to Plaintiffs’ FLSA claim.

       Further, the transportation costs incurred by Plaintiffs were made in the context of the J-1

program, where the “primary” objective is not employment, but, rather “to enhance the skills and

expertise of exchange visitors in their academic or occupational fields through participation in

structured and guided work-based training and internship programs and to improve participants’

knowledge of American techniques, methodologies, and technology.” 22 C.F.R. § 62.22(b)(1)(i).

This underscores why the expenses should not be construed as being primarily for the benefit or

convenience of employers.

       In short, Plaintiffs cannot plausibly allege a basis for establishing, as a matter of law, that

J-1 workers’ costs were primarily for the benefit or convenience of Defendants. To sustain

Plaintiffs’ claim, even at the pleadings stage, would have staggering consequences by inviting

countless other employees (in the J-1 program or otherwise) to sue their employers under the

FLSA. Defendants respectfully request that the Court avoid endorsing any such rule and that the

Court, instead, dismiss the FLSA claim.


                                                  7
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.467 Page 8 of 9




                                       CONCLUSION

       For the foregoing reasons, Defendants submit that the FLSA does not generally require

employers to reimburse new employees for relocation costs—particularly in the context of the J-

1 program. Accordingly, the applicable law on this issue underscores why the Court should

dismiss Plaintiffs’ First Claim for alleged failure to pay minimum wage under FLSA.



       DATED this 4th day of August, 2020.

                                            KUNZLER BEAN & ADAMSON, PC

                                            /s/ Matthew R. Lewis
                                            Matthew R. Lewis
                                            R. Jeremy Adamson
                                            Megan J. Nelson

                                            Attorneys for Defendant Grand America Hotels &
                                            Resorts, Inc. and Sinclair Services Company




                                               8
Case 2:19-cv-00443-HCN-DBP Document 55 Filed 08/04/20 PageID.468 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       On this 4th day of August, 2020, the undersigned hereby certifies that a true and correct

copy of the foregoing DEFENDANTS’ SUPPLEMENTAL BRIEFING IN SUPPORT OF

THEIR MOTION TO DISMISS CLAIMS I AND II OF PLAINTIFFS’ FIRST AMENDED

COMPLAINT was filed with the Clerk of the Court using the CM/ECF system, which sent

notifications of such filing to the following:

                                          P. Alex McBean
                                  Alex McBean Law Office PLLC
                                           P.O. Box 1726
                                       Bountiful, Utah 84011
                                       mcbean04@gmail.com
                                                -and-
                                         Alexander N. Hood
                                          Towards Justice
                                     1410 High Street, Ste 300
                                         Denver, CO 80218
                                      alex@towardsjustice.org
                                                -and-
                                          Erika L. Nusser
                                           Beth E. Terrell
                                    Terrell Marshall Law Group
                                     936 N 34th Street, Ste 300
                                         Seattle, WA 98103
                                   enusser@terrellmarshall.com
                                   bterrell@terrellmarshall.com

                                       Attorneys for Plaintiffs



                                                 /s/ Kiersten Slade
                                                 Kiersten Slade




                                                    9
